DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “including a CD mode and a CS mode” should be rewritten as -- including a charge depleting (CD) mode and a charge sustaining (CS) mode -- in order to include the full terminology for the first instance. 
The phrasing “assigns one of drive modes including” should potentially be rewritten as -- assigns a drive mode from a -- for grammatical purposes.
The phrasing “each of drive sections” should potentially be rewritten as -- each of a drive sections -- or -- each drive section -- for grammatical purposes. It should be noted that if an adjustment is made to this phrasing, applicant may need to include a limitation to introduce that the drive route is being split into “drive sections”, especially if the term “the” is added to describe said “drive sections”.
Note that if a grammar adjustment is made, claim 2 also currently includes this “each of drive sections” phrasing as well.
Appropriate correction is required. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected due to the following: 
The phrase “There is provided” in line 2 is similar to the language of the implied phrasing “The disclosure concerns” and should be avoided.
Line 9 includes the phrase “including CD mode and CS mode” which should be rewritten as -- including charge depleting (CD) mode and charge sustaining (CS) mode -- in order to include the full terminology for the first instance and avoid confusion.Correction is required.  See MPEP § 608.01(b).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
[0010] the phrase “operation of the engine 20” is likely supposed to be -- operation of the hybrid vehicle 20 -- or --operation of the engine EG-- as the engine is defined as character EG and the hybrid vehicle is defined as the character 20 earlier in that paragraph.
[0026] there are phrases of an “alive counter Cnb” as well as an “alive counter Chv”. 
It is to the examiners understanding that the “Cnb” designation is counted by the ‘navigation system 80’ and informs the ‘HVECU 50’ and the “Chv” designation is counted by the ‘HVECU 50’ and informs the ‘navigation system 80’. It should be noted that the definition of each “alive counter” designation is a little unclear as it is difficult to determine if “Cnb” and “Chv” are different character symbols, although they aren’t referenced in the drawings, or if “alive counter Cnb” and “alive counter Chv” are different entities entirely that do not have shorthand character notations. It is advisable to, either, clarify the definitions of each designation or rename them to avoid it being read as a typographical issue. Note that if a change is made to the terminology, “alive counter Cnb” is mentioned in paragraph [0044].
Furthermore, the term “alive counter” should possibly be -- a live counter -- as “an alive counter” isn’t a known term and either needs to be further defined or risk being construed as a typographical error.
The phrasing of “each of drive sections” (as written in at least [0003] and [0004]), as similarly mentioned in the Claim Objections above, is recommended to be adjusted to remain consistent. Throughout the specification, the phrasing varies when discussing the various drive sections. Examples include “each drive sections” (see at least [0031] and [0038]), “each assigned drive sections” (see at least [0031] and [0038]), and “each drive section” (see at least [0008] and [0024]). It is advised to change the phrasing to remain consistent throughout the application. Note that the locations cited herein are not exhaustive and each instance of this phrasing within the specification should be analyzed in order to ensure consistency of the phrasing.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ourabah et al (US 2018/0281620 A1, hereinafter Ourabah).
Regarding claim 1, Ourabah teaches a hybrid vehicle [abstract], comprising:
an engine [0002 & 0047];
a motor [0002 & 0048];
a battery [0002 & 0048];
an air conditioning system configured to condition air in a passenger compartment [0051- air conditioning motor as an auxiliary device; 0158- wherein the air conditioning can be switched on];
map information [0052]; and
a control device programmed to set a drive route from a current location to as destination [0054 & 0063], to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route [0014- wherein it is described that the journey is divided into successive sections; 0016- wherein for each section it determines the optimal relationship between fuel consumption and electrical energy consumption values in order to; 0017- determine optimal consumption of fuel and charge of traction battery; 0019- therefore, it is possible to determine at what times either the electric motor or the internal combustion engine should be used over the journey. Abstract- wherein linking fuel consumption value of the hybrid motor vehicle over the portion to a charge or discharge value of the traction battery. From the described relationships, charge sustaining relates to a charge mode wherein the hybrid vehicle is utilizing a relationship between the electric and combustion drivetrain of paragraphs 0046-0048, wherein charge depleting mode relates to discharge mode wherein the electric drivetrain of paragraph 0048 is utilized], and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan [0055- wherein there is an Electronic Control Unit, also referred to as a computer, to control the two drivetrains (combustion and electric); 0056- wherein the computer is connected to the controller of the geolocation and navigation system],
wherein the control device is programmed to create the drive support plan by taking into account an air conditioning power consumption that is consumed by the air conditioning system when the hybrid vehicle is driven a predetermined distance [0027- wherein the charge or discharge relationships can be modified according to the electricity consumption of the auxiliary devices; 0158- wherein the electrical power of the auxiliary components Paux is measured at the time of calculations and is assumed to remain constant during the journey, which could be a predetermined distance].
Regarding claim 3, Ourabah further discloses the hybrid vehicle of claim 1, 
wherein the control device is programmed to use, as the air conditioning power consumption, an amount of electric power obtained by multiplying a power consumption when the air conditioning system is in a predetermined operating state by a time required for the hybrid vehicle to drive the predetermined distance [0026- wherein d2) describes correcting the fuel/electricity consumption relationship to take into account electricity consumption of the auxiliary devices; 0158- wherein the electrical power consumed by the auxiliary devices is represented by 'Paux' and is measured at the time of calculations and assumed to remain constant during the journey, so it is assumed there is a calculation that associates the power consumed by the auxiliary devices and a measure (whether that be time or distance) of the rest of the journey. This paragraph also references a state of the air conditioner as being switched on, which could be a predetermined operating state].
Regarding claim 4, Ourabah further discloses the hybrid vehicle of claim 1,
wherein the control device is programmed to use, as the air conditioning power consumption, an amount of electric power obtained by multiplying a power consumption of the air conditioning system by a time required for the hybrid vehicle to drive the predetermined distance [0026- wherein d2) describes correcting the fuel/electricity consumption relationship to take into account electricity consumption of the auxiliary devices; 0158- wherein the electrical power consumed by the auxiliary devices is represented by ' Paux ' and is measured at the time of calculations and assumed to remain constant during the journey, so it is assumed there is a calculation that associates the power consumed by the auxiliary devices and a measure (whether that be time or distance) of the rest of the journey].
Regarding claim 5, Ourabah further discloses the hybrid vehicle of claim 1, 
wherein when a power consumption of the air conditioning system [0158- wherein electrical power value Paux (electrical power consumed by the auxiliary devices) is measured at the time of the calculations] is equal to or larger than a first power consumption that is a power consumption when the air conditioning system is in a predetermined operating state [0159- if there is a difference between the electrical power considered in the calculations and the electrical power measured remain at a certain threshold for a certain amount of time the method could be reinitialized, wherein this is a comparison between a current value and a predetermined power consumption value and the threshold value could be a percentage difference between the two values which could be interpreted as different values based on different settings; 0158- wherein the computer can detect if the air conditioning is switched 'on', which could be a predetermined operating state], the control device is programmed to use, as the air conditioning power consumption, an amount of electric power obtained by multiplying the first power consumption by a time required for the hybrid vehicle to drive the predetermined distance [0160- wherein the selected energy reference curve is shifted to accommodate the value of the electrical power Paux , meaning the new value according to the electrical power consumed by the auxiliary devices shifts as a result of the detection of the variation, such as the air conditioning being switched on as mentioned in paragraph 0158, and thus the value will be applied to the overall trip and drive distance as the initial calculation was assumed to remain constant during the journey, so any changes would be assumed to follow], and
when the power consumption of the air conditioning system is smaller than the first power consumption [0159- wherein there is a difference in the calculated and measured values of the Paux electrical power such that it is above a threshold over a duration above a threshold, wherein the difference in the calculations could be the measured value is lower than the consumption at a predetermined state, such as the air conditioning being 'on' as mentioned in paragraph 0158], the control device is programmed to use, as the air conditioning power consumption, an amount of electric power obtained by multiplying a second power consumption that is smaller than the first power consumption by the time required for the hybrid vehicle to drive the predetermined distance [0150- the selected energy curve does not take into account the electricity consumption of the auxiliary devices such as the air conditioning motor, wherein the second power consumption that is smaller than the first power consumption could be a value of zero, for example if the air conditioning is in an 'off' mode, in which case it may not be considered as part of the energy consumption for remaining journey; 0158- alternatively, the method could restart the steps to take into account a new electrical power value Paux as a result of a change and correct the overall energy reference curve of paragraph 0160 accordingly, in the opposite direction to account for a smaller value accommodation].
Regarding claim 6, Ourabah further discloses the hybrid vehicle of claim 1,
wherein the control device is programmed to create the drive support plan at a predetermined timing [0012- wherein the calculation method is in a series of steps; 0016 & 0017- wherein steps d) and e) link the fuel/electricity consumption relationships to optimize the mode usage for the journey. Wherein having a series of steps can be interpreted as a predetermined timing as it is in succession to other steps; 0099- wherein it is described that the method must be reinitialized as soon as the vehicle makes a different journey from that defined, this could be interpreted as a route change or even the beginning setup for the journey].
Regarding claim 7, Ourabah further discloses the hybrid vehicle of claim 6,
wherein the control device is programmed to create the drive support plan with start and/or stop operation of the air conditioning system as the predetermined timing [0158- wherein Paux (electrical power of auxiliary) considered is the value measured at time of calculation. If the computer (also known as the ECU) were to detect a large variation in the electrical power, such as the AC being switched on, it would be programmed to restart the method to get a new Paux value].
Regarding claim 8, Ourabah further discloses the hybrid vehicle of claim 6,
wherein the control device is programmed to create the drive support plan with a variation in the power consumption of the air conditioning system by a predetermined electric power or more as the predetermined timing [0158- wherein Paux (electrical power of auxiliary) considered is the value measured at time of calculation. If the computer (also known as the ECU) were to detect a large variation in the electrical power, such as the AC being switched on, it would be programmed to restart the method to get a new Paux value; 0159- wherein the method could be reinitialized if the gathered value of Paux and the current value have a difference of a certain threshold for a certain amount of time].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ourabah in view of Kim (KR 2020/0013869 A, hereinafter Kim).
Regarding claim 2, Ourabah teaches the hybrid vehicle of claim 1
wherein when a total amount of electric power that is obtained by adding the electric power equivalent to a total energy required for driving of the drive route and the air conditioning power consumption [Ourabah: 0027- wherein the charge or discharge values are shifted as a result of the electricity consumption of the auxiliary devices; 0023- wherein there is a calculation method for determining the relationships linking fuel consumption values and the internal combustion engine to charge or discharge values of the traction battery. It can be assumed that the calculation method combines the electricity consumption of the auxiliary devices with the charge/discharge values as later there is a description in paragraph 0082- of the charge or discharge state of energy in regards to the traction battery between the two states wherein that value is noted as watt-hours per kilometer.]  … the control device is programmed to create the drive support plan that assigns the CD mode to all the drive sections of the drive route [Ourabah: 0017- wherein in the effort to minimize the fuel consumption and maximize the discharge of the traction battery could result in the fuel consumption being a zero value and the entire journey being on a discharge or charge depleting mode as a result of that being an optimal relationship; 0142- wherein the more that electrical energy is used the more fuel consumption drops until it reaches 0 during a run using the electric drivetrain exclusively], and 
… , the control device is programmed to create the drive support plan that assigns the CD mode and the CS mode to each of drive sections of the drive route [Ourabah: 0016- wherein fuel consumption and electrical energy consumption values have different relationship links based on the attributes of each section; 0019- wherein it is possible to determine at what times to use the electric motor or the internal combustion engine which, as discussed in the analysis of claim 1, coincide with charge (charge sustaining) and discharge (charge depleting)]  such that the remaining electric power of the battery when the hybrid vehicle reaches the destination is equal to or smaller than a predetermined electric power [Ourabah: abstract- wherein the fuel consumption over the entire route is minimized to completely discharge the traction battery by the end of the route; 0017- wherein the method optimizes the consumption of the relationship between the fuel and electrical consumption over the entire journey to maximize the discharge of the traction battery at the end of said journey. Thus, the battery will be at or below a predetermined electric power in regards to the optimal curve or mapping of the fuel/electricity relationship].

However, Ourabah does not teach a total amount of electric power … equal to or smaller than a remaining electric power of the battery as a determination to assign a drive mode. Also, Ourabah does not teach a total amount of electric power … larger than the remaining electric power of the battery as a determination to assign a drive mode.

Kim, in the same field of endeavor, teaches a total amount of electric power … equal to or smaller than a remaining electric power of the battery as a determination to assign a drive mode [Kim: 0012- wherein if the state of charge SOC is greater than a certain value, in which that certain value could be the total amount of electric power, then the vehicle can be driven in an electric power, or charge depleting, mode] as well as a total amount of electric power … larger than the remaining electric power of the battery as a determination to assign a drive mode [Kim: 0012- when the required power exceeds the maximum power of the electric power, the engine power can be used. So, if the total amount of electric power exceeds the SOC, it will utilize a mixture of engine and electric power].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of using the total amount of electric power to determine the drive mode assignments of Ourabah with the comparison of the total amount of electric power to the remaining electric power or SOC of the battery of Kim. One of ordinary skill in the art would have been motivated to make this modification for the benefit increasing fuel economy by fully utilizing the state of charge [Kim: 0011] as well as increasing rider comfort and a more adaptable Auto Mode when being able to analyze the state of charge in comparison to the electricity requirements [Kim: 0012].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izumi et al (US 2013/0190958 A1) teaches considering an air conditioning power usage, but rather than applying CS and CD modes to segments, it changes mode once the power is below a defined threshold.
Yu (US 2015/0314776 A1) teaches a vehicle programmed to adjust operational parameters to set mode intensities based on driver or location control.
Ochiai (US 2018/0093556 A1) teaches an air conditioner manager configured to manage the ON/OFF state of an air conditioner in a hybrid vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 8-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob S. Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./Examiner, Art Unit 4164                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/29/2022